DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2021 and 9/29/2022, were filed before the first office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 7/26/2022, with respect to the rejection(s) of independent claim(s) under 35 USC 102, to Trufinescu, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Trufinescu and Grant, wherein Grant has been added to cure the deficiencies of Trufinescu.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, and 13-14, are rejected under 35 U.S.C. 103 as being unpatentable over Trufinescu et al. (US 20180131643 A1, published: 5/10/2018), in view of Grant et al. (US 20180157637 A1, published: 6/7/2018).
Claim 1 (Currently Amended):  Trufinescu teaches an information processing apparatus, comprising a control unit (processor 20 [Trufinescu, FIG. 1]) configured to:
control sequential display of question data (the conversation canvas 46 may take the form of a graphical user interface that displays the dialog, including one or more queries 48 from the user, and one or more responses 50 determined by the bot client program 44 [Trufinescu, 0014, FIG. 2].  The conversation canvas 46 may take the form of a graphical user interface that displays the dialog, including one or more queries 48 from the user, and one or more responses 50 determined by the bot client program 44 [Trufinescu, 0037]; Examiner's Note: as illustrated in FIGS. 2 & 3, the question data is sequentially displayed in conversational format);
control display of the question data in a conversational format so as to proceed based on a transition trigger operation by a learner (the user has input a query 48 that includes the phrase “Show me the most watched movies.” The bot client program 44 receives the query 48, and determines a response 54. In one configuration, the determined response 54 to the query 48 includes presenting a text response 56 to the query 48 via the conversation canvas 46. In the illustrated example, the example text response 56 includes a text phrase of “Sure, here you go”, that is presented via the example dialog 52 of the conversation canvas 46 shown on the display 28 [Trufinescu, 0020].  Step 414 may include two triggering conditions at steps 416 and 418 for determining to send context data to the bot client program [Trufinescu, 0043, FIG. 4].  At step 418, the method 400 may include receiving a user input to the application user interface that changes the session state of the application program [Trufinescu, 0045, FIG. 4]);
record a part where an advice request operation is executed by the learner, wherein the advice request operation is with respect to the display in the conversational format that is sequentially displayed (the current session 36 of the user may include content 38 that is displayed via the application user interface 32, various graphical user interface components, a history of user inputs 40 to the various graphical user interface components, and other state information that the application program 30 may use to generate the application user interface 32 [Trufinescu, 0013]),
the advice request operation indicates a request by the learner related to content in the conversational format; and calculate comprehension of the learner based on a part where the advice request operation is executed (the language understanding module 60 may be configured to perform keyword matching analysis to determine whether the query 48 of the user has a high degree of matching with a particular dialog flow stored in the dialog core 64 of the bot server program 62. The dialog flow may be a set of possible queries and responses that are generated by a developer of the bot client program 44. Thus, if the query 48 has a high degree of keyword matches with a stored dialog flow, the dialog core 64 of the bot server program 62 may be configured to output a response 54 according to the matched dialog flow [Trufinescu, 0016]).

Trufinescu does not teach the advice request operation indicates a request by the learner related to content in the conversational format, and the request corresponds that the learner is unable to comprehend the content in the conversation format.
However, Grant teaches the advice request operation indicates a request by the learner related to content in the conversational format, and the request corresponds that the learner is unable to comprehend the content in the conversation format (if the users in the conversation repeat referential information in block 709, then the cognitive agent determines a confidence value (C) representing a likelihood that the user will understand the referential information out of context (block 710). The cognitive agent determines whether the confidence value (C) is greater than a predetermined threshold (T) (block 711). If the confidence is greater than the threshold, then the user will understand the referential information without altering the message, and operation returns to block 708 where the cognitive agent monitors the continuing conversation. If the confidence is not greater than the threshold in block 711, then the cognitive agent alters the user message (block 712) to assist the user in understanding [Grant, 0083, FIG. 7]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sequentially displayed conversational interface invention of Trufinescu to include that the learner is unable to comprehend the content feature of Grant.
One would have been motivated to make this modification in an effort to make sure that the learner is following the conversation, that they understand its content and context to make sure that the learner does not fall behind.  By determining that the learner does not understand, the conversation text can be adapted to help the learner better understand it.
Claim 13 and 14, being similar in scope, are rejected for the same reasons.

Claim 2 (Currently Amended):  The combination of Trufinescu and Grant, teaches the information processing apparatus according to claim 1.  Trufinescu further teaches wherein the control unit is further configured to convert acquired question data into the conversational format (at step 404, the method 400 may include executing a bot client program configured to execute a dialog with a user, the bot client program including a conversation canvas presented via the display [Trufinescu, 0037]; Examiner's Note: as illustrated in FIGS. 2 and 3, the question and answer data are arranged in conversational format in conversation canvas 46).
 
Claim 3 (Currently Amended):  The combination of Trufinescu and Grant, teaches the information processing apparatus according to claim 2.  Trufinescu further teaches wherein the control unit is further configured to divide the question data and change a style of a text of the divided question data into the conversational format (Examiner's Note: as illustrated in FIGS. 2 and 3, the bot, called Clapper, divides question and answer data into a movie Clapper icon for the bot, and a "User" icon representing the user's portion of the dialog. As illustrated, dialog of the bot, Clapper, and the user, are arranged as a conversation text style).
 
Claim 4 (Currently Amended):  The combination of Trufinescu and Grant, teaches the information processing apparatus according to claim 3.  Trufinescu further teaches wherein the control unit is further configured to automatically insert a backchannel response by the learner into the conversational format (in the example illustrated in FIG. 2, the user has input a query 48 that includes the phrase “Show me the most watched movies.” The bot client program 44 receives the query 48, and determines a response 54. In one configuration, the determined response 54 to the query 48 includes presenting a text response 56 to the query 48 via the conversation canvas 46. In the illustrated example, the example text response 56 includes a text phrase of “Sure, here you go”, that is presented via the example dialog 52 of the conversation canvas 46 shown on the display 28 [Trufinescu, 0020]; Examiner's Note: this response is similar to what is described in the Instant Specs FIG. 4, label 411, "Got it!", which, like Trufinescu's “Sure, here you go”, is an automatic response).
 
Claim 5 (Currently Amended):  The combination of Trufinescu and Grant, teaches the information processing apparatus according to claim 4.  Trufinescu further teaches wherein the control unit is further configured to: control display of a conversation based on the question data in association with an icon image of a presenter of the question data; control display of the backchannel response in association with an icon image of the learner when the transition trigger operation is performed; and control display of a next conversation based on the question data in association with the icon image of the presenter of the question data (Examiner's Note: as illustrated in FIGS. 2 and 3, the bot, called Clapper, divides question and answer data into a movie Clapper icon for the bot, and a "User" icon representing the user's portion of the dialog).

Claims 6-8, and 12, are rejected under 35 U.S.C. 103 as being unpatentable over Trufinescu et al. (US 20180131643 A1, published: 5/10/2018) and Grant et al. (US 20180157637 A1, published: 6/7/2018), and in further view of Drazin (US 20170208022 A1, published: 7/20/2017).
Claim 6 (Currently Amended):  The combination of Trufinescu and Grant, teaches the information processing apparatus according to claim 1.  The combination of Trufinescu and Grant, does not teach wherein the control unit is further configured to control display, when the advice request operation is performed, of advice information registered in advance in association with the advice request operation.
However, Drazin teaches wherein the control unit is further configured to control display, when the advice request operation is performed, of advice information registered in advance in association with the advice request operation (FIG. 6 shows a member causing a palette of questions 600 to be displayed by selecting a cell corresponding to an icon or label (for example “ASK”) 210. Palette 600 contains an array of cells 601 each associated with a question [Drazin, 0053]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sequentially displayed conversational interface invention of the combination of Trufinescu and Grant, to include the displayed advice or hint feature of Drazin.
One would have been motivated to make this modification to make a conversation interface more intuitive by offering advice as to what responses or replies may be delivered to the system.  Such will help users who are not sure how to move a conversation forward, by formulating the best questions to assist users in receiving the best responses possible.

Claim 7 (Currently Amended):  The combination of Trufinescu, Grant, and Drazin, teaches the information processing apparatus according to claim 6.  Drazin further teaches wherein the control unit is further configured to control display of hint information as the advice information (FIG. 6 shows a member causing a palette of questions 600 to be displayed by selecting a cell corresponding to an icon or label (for example “ASK”) 210. Palette 600 contains an array of cells 601 each associated with a question [Drazin, 0053]; Examiner's Note: each of the advice of what to ask, is displayed as a hint of what the user may wish to select as their question).

Claim 8 (Currently Amended):  The combination of Trufinescu, Grant, and Drazin, teaches the information processing apparatus according to claim 6.  Drazin further teaches wherein the control unit is further configured to control display of a similar question as the advice information ([Drazin, FIG. 6]; Examiner's Note: as illustrated, boxes 601 contains similar questioning related to the conversation).

Claim 12 (Original):  The combination of Trufinescu and Grant, teaches the information processing apparatus according to claim 1.  The combination of Trufinescu and Grant, does not teach wherein the display in the conversational format is shared by information processing terminals of a plurality of learners participating in group learning.
However, Drazin teaches wherein the display in the conversational format is shared by information processing terminals of a plurality of learners participating in group learning (there is provided a system for monitoring the use of predetermined questions and predetermined answers related to one or more items within one or more text conversations between two or more communication devices, the system being adapted to receive from a plurality of user devices events corresponding to posts within the text conversation of the predetermined questions relating to an item for all conversations between the user devices within a time period [Drazin, 0015]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sequentially displayed conversational interface invention of the combination of Trufinescu and Grant, to include the displayed advice or hint feature of Drazin.
One would have been motivated to make this modification to make a conversation interface more intuitive by offering advice as to what responses or replies may be delivered to the system.  Such will help users who are not sure how to move a conversation forward, by formulating the best questions to assist users in receiving the best responses possible.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Trufinescu et al. (US 20180131643 A1, published: 5/10/2018) and Grant et al. (US 20180157637 A1, published: 6/7/2018), and in further view of Cohen et al. (US 9143468 B1, published: 9/22/2015).
Claim 9 (Currently Amended):  The combination of Trufinescu and Grant, teaches the information processing apparatus according to claim 1.  The combination of Trufinescu and Grant, does not teach wherein the control unit is further configured to notify a teacher terminal when the advice request operation is performed.
However, Cohen teaches wherein the control unit is further configured to notify a teacher terminal when the advice request operation is performed (users following the particular account will receive a push notification (on their computing device) indicating that a user associated with the particular account has posted a message [Cohen, 7:27-30]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sequentially displayed conversational interface invention of the combination of Trufinescu and Grant, to include the notification to an external terminal feature of Cohen.
One would have been motivated to make this modification so that the opposite participant may receive notifications of when the conversation reply is received.  Such will allow said user to know that a response has been delivered to them.  This will allow the conversation to flow more naturally, in a timely manner.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Trufinescu et al. (US 20180131643 A1, published: 5/10/2018), Grant et al. (US 20180157637 A1, published: 6/7/2018), and Cohen et al. (US 9143468 B1, published: 9/22/2015), and in further view of Weyer (US 6024572 A, published: 2/15/2000).
Claim 10 (Currently Amended):  The combination of Trufinescu, Grant, and Cohen, teaches the information processing apparatus according to claim 99.  The combination of Trufinescu, Grant, and Cohen, does not teach wherein the control unit is further configured to control display of advice information registered in association with a part where the advice request operation had been performed when there is no response from the teacher terminal for a certain period of time.
However, Weyer teaches wherein the control unit is further configured to control display of advice information registered in association with a part where the advice request operation had been performed when there is no response from the teacher terminal for a certain period of time (questions may be asked at a level that adapts itself to the ability demonstrated by the player. If the player is unable to answer the question within a predetermined period, a hint is flashed on the screen [Weyer, 1:44-47]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sequentially displayed conversational interface invention of the combination of Trufinescu, Grant, and Cohen, to include the displayed advice when there is no response for a certain amount of time feature of Weyer.
One would have been motivated to make this modification to display advice after the computer has determined that, since some time has passed since the current user received a reply, that said user may be confused by the conversation at hand, and so help that user by displaying, upon determination based on timeout, to display appropriate advice to said user.  Such will keep conversations flowing, and help potentially confused users.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Trufinescu et al. (US 20180131643 A1, published: 5/10/2018) and Grant et al. (US 20180157637 A1, published: 6/7/2018), and in further view of Cejnar (US 20170345109 A1, published: 11/30/2017).
Claim 11 (Currently Amended):  The combination of Trufinescu and Grant, teaches the information processing apparatus according to claim 1.  The combination of Trufinescu and Grant, does not teach wherein the control unit is further configured to control display of a learner progress list screen to display progress of at least one learner, wherein the learner progress list screen indicates execution of the advice request operation on a teacher terminal by the at least one learner.
However, Cejnar teaches wherein the control unit is further configured to control display of a learner progress list screen to display progress of at least one learner, wherein the learner progress list screen indicates execution of the advice request operation on a teacher terminal by the at least one learner (FIG. 8 shows meaningful FLA data for a hypothetical student displayed on a Teacher dashboard. The represented meaningful FLA data summarizes some of the student FLA data that may be collected, analyzed, and displayed to show the student's (or a plurality of students') on-taskness and off-taskness, top resources used, lesson engagement (here, plotted graphically), and home- versus school-work over the course of a single day to a third party (e.g., and authorized teacher) using the methods and systems of the invention. Such data can be used, for example, for teacher reflection and/or future planning for the particular student [Cejnar, 0062]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sequentially displayed conversational interface invention of the combination of Trufinescu and Grant, to include the progress report to an external terminal feature of Cejnar.
One would have been motivated to make this modification so that teaches may view the progress of their students.  By including a progress report, teachers can better modify lesson plans for students, based on students learning progress.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145